Citation Nr: 1544821	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for right ankle degenerative joint disease (DJD) status / post repair.

2.  Entitlement to an initial compensable rating for right shoulder fracture tuberosity.  


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to January 2000 and from June 2004 to September 2010.  The Veteran also had Guard and Reserve service.
This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that additional relevant evidence was received by VA after the issuance of the May 2014 Statement of the Case but prior to certification of the appeal to the Board.  This evidence includes VA examination reports from July 2014 pertaining to the Veteran's increased rating claims.  The AOJ is required to have considered this evidence and submit a Supplemental Statement of the Case to the Veteran pursuant to 38 C.F.R. § 19.31(b) (2015).  Therefore, remand of the case for the AOJ to submit a Supplemental Statement of the Case is necessary.  

The Board further notes that additional evidence submitted by the Veteran included private treatment records from the Ankle and Foot Centers of Georgia, dated in September 2014, indicating the Veteran had complete loss of the subtalar joint with no evidence of joint spacing.  This evidence indicates that the Veteran's right ankle disability may have worsened in severity since the July 2014 VA examination.  The Veteran also submitted a September 2015 statement indicating that she had little to no use of her right arm.  Moreover, it is unclear whether VA has obtained all of the Veteran's treatment records from the Ankle and Foot Centers of Georgia.  Given that the Veteran's appeal has been advanced on the docket and in the interest of expediently developing her claims, the Board finds that outstanding records should be obtained and the Veteran should be afforded new examinations for her claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Veteran and request that she authorize the release of records from any non-VA healthcare provider who has treated her for her claimed disabilities and who has outstanding records, to include the Ankle and Foot Centers of Georgia.  Associate any outstanding records with the claims file.

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of her ankle and shoulder disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.

3.  After conducting any other development deemed warranted for the claims, consider the evidence associated with the claims file since the May 2014 Statement of the Case.  Then furnish the Veteran and her representative a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




